Citation Nr: 1121543	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-21 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to December 1975.

This matter arises before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The competent evidence of record shows that the Veteran's tinea pedis covered one percent of his entire body and did not require systemic therapy during the appeal period.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the Veteran's service-connected tinea pedis have not been met or approximated during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.118, Diagnostic Code 7813 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In August 2005, December 2006, and May 2009 correspondence, the RO advised the Veteran of what the evidence must show to establish entitlement to an increased evaluation for his claimed disorder and described the types of evidence that the Veteran should submit in support of his claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  These VCAA notice letters also addressed the elements of degree of disability and effective date.  

Although the decision was subsequently modified, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Vazquez-Flores v. Peake that certain notice elements were required for an increased rating claim.  22 Vet. App. 37 (2008); see Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  However, the Court drew a distinction between the notice requirements for a claim involving an initial disability rating and a claim for additional (increased) compensation of an already-service connected disability and only indicated that the notice requirements were relevant to claims for increased compensation.  Id.  As the issue on appeal involves entitlement to a higher initial rating, the Board finds that no discussion of VA's compliance with the notice elements outlined in Vazquez is necessary in this case.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the Veteran with compensation and pension examinations in April 2006 and June 2009, obtained the Veteran's VA and private medical records, and associated the Veteran's available service treatment records (STRs) with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case were, collectively, more than adequate, as the examinations were predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The examinations included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating, such as in this case, requires consideration of the entire time period involved and contemplates staged ratings where warranted. Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis

By a June 2006 rating decision, the RO granted the Veteran service connection for tinea pedis with a noncompensable disability rating under Diagnostic Code 7813.  The Veteran asked the RO to reconsider this decision, and the RO continued a noncompensable rating in March 2007.  The Veteran then filed a notice of disagreement to this decision in October 2007 and a substantive appeal in July 2008.  

As mentioned, the RO initially rated the Veteran under Diagnostic Code 7813, which rates tinea pedis and which, in relevant part, refers to Diagnostic Code 7806 for appropriate evaluation.  38 C.F.R. § 4.118.  Under Diagnostic Code 7806, a noncompensable disability rating approximates a disorder that covers less than five percent of the entire body or less than five percent of the exposed areas affected and requires no more than topical therapy during the past 12-month period.  The next higher 10 percent disability rating is appropriate for a disorder that covers at least five percent, but less than 20 percent, of the entire body; at least five percent, but less than 20 percent of the exposed areas affected; or requires in intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  

The evidence of record begins with a November 2005 VA treatment record.  At that time, the Veteran had some fungus infection on his left toes that mildly involved the skin.  He was diagnosed with tinea pedis and treated with Ketoconazole, which is an antifungal antibiotic.  The Veteran then underwent a compensation and pension examination in April 2006.  The Veteran told the examiner that his disorder was constant and that he did not notice any changes based on weather.  He also claimed to have used all the over-the-counter medications he could find.  He was taking Ketoconazole topical cream for the previous three months and said it helped.  The examiner found no abnormalities on the Veteran's hands but found some scaliness and flakiness between all the toes and slight redness to his feet.  There was no drainage, sores, or open lesion type problems.  The examiner noted that none of the Veteran's exposed skin area and only one percent of his entire body was affected by his skin disorder.  However, the examiner wrote that the Veteran's disorder did not result in any functional impairment or impairment of activities of living or occupation.

Next, the Veteran sought treatment at his private physician in October 2007.  He told his doctor that he missed 10 to 15 days of work a year due to his bilateral foot pain and that his feet developed painful, generalized, interdigital fissures due to tinea on a frequent basis.  These fissures sometimes interfered with his ability to ambulate and use his foot controls on his work equipment.  The Veteran was still taking Ketoconazole topical cream daily.  On the date of the examination, the Veteran was "not very symptomatic."  The doctor was convinced that the Veteran's feet developed periodic exacerbations that caused "significant disability."  The Veteran's boss confirmed that the Veteran missed time from work.  In a May 2009 statement, he said that the Veteran had called in sick numerous times in the past year and during his employment with complaints of tinea pedis, emphysema, and a nervous disorder.
Lastly, the RO afforded the Veteran a second compensation and pension examination in June 2009.  The Veteran described his disorder as generalized flaking and itching.  He was still taking Ketoconazole and started taking garlic tablets.  He said his disability was progressive with the same type of flare-ups over the previous 12 months.  As for functional impairment affecting occupation and activities of daily living, the examiner found that there was none of note, explaining that the Veteran may miss some time from his job as a log loader during the summer and up to a month throughout the year due to flare-ups.  During these flare-ups, the Veteran reported having difficulty with shoes and increased burning and itching.  Sweating during logging work also caused increased irritation.  On physical examination, the examiner found that there were no exposed areas on the Veteran's skin afflicted with his disorder.  The area between each of the Veteran's toes was slightly shiny and appeared to have a history of cracking that was healed at the time of the examination.  The bottom of the Veteran's feet revealed a flaking scaliness throughout the soles, and there was a moccasin-type shape of dark reddish discoloration extending all the way around the foot.  After the examination, the examiner noted that there was only less than one percent of the Veteran's body and none of his exposed skin that was affected by his disorder.

Based on this evidence of record, a compensable evaluation is unwarranted under the rating criteria.  In short, this evidence does not show that at least 5 percent of the Veteran's entire body is affected or that at least 5 percent of exposed areas are affected.  Though the evidence shows the use of many over-the-counter creams and a prescribed medication for the disorder, the evidence does not show the use of systemic therapy such as corticosteroids or immunosuppressive drugs.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  

Finally, the Board notes that it has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The Board has searched the record for evidence that the Veteran's skin disorder causes marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation) or necessitates any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The record does not demonstrate that the Veteran's skin disability alone caused a marked interference with employment.  While there is evidence that it caused him to miss 10 to 15 days of work a year, the Veteran also missed time for emphysema and a nervous disorder.  Regardless, the Board finds that 10 to 15 days a year is not sufficient for an extraschedular rating based on a "marked" interference with employment.  The evidence also does not indicate that the Veteran cannot work.  Secondly, though the evidence indicated some treatments for the skin disorder, the evidence does not indicate frequent hospitalizations, or any hospitalizations for that matter, due to the skin disorder.  It cannot be said that he has been hospitalized with frequency. 

As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 







ORDER

Entitlement to an initial compensable evaluation for service-connected tinea pedis is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


